           Case 2:18-cv-05059-JDW Document 41 Filed 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 FOUNDATION FOR ELDERCARE,

                Plaintiff,                   Case No. 2:18-cv-05059-JDW

       v.

 MONEY ONE FEDERAL CREDIT UNION,

                Defendant.


                                        ORDER

      AND NOW, this 23rd day of December, 2020, for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

      1.       The Motion for Summary Judgment of Defendant Money One Federal Credit

Union (ECF No. 36) is GRANTED as to Counts II and III of the Complaint and DENIED as

to Count I of the Complaint; and

      2.       The Foundation For Eldercare’s Motion for Partial Summary Judgment (ECF

No. 37) is GRANTED.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               Hon. Joshua D. Wolson
                                               United States District Judge
